 1    NICHOLAS A. TRUTANICH
      United States Attorney
 2    Robert Knief
      Assistant United States Attorney
 3    501 Las Vegas Boulevard South, Suite 1100
      Las Vegas, Nevada 89101
 4    Tel.: (702) 388-6336
      Robert.Knief@usdoj.gov
 5    Attorneys for the Plaintiff
 6    LAW OFFICE OF TELIA U. WILLIAMS
      Telia U. Williams, Esq.
 7    10161 Park Run Drive, Suite 150
      Las Vegas, Nevada 89145
 8    Tel.: (702) 835-6866
      telia@telialaw.com
 9    Attorney for the Defendant,
      Kary Watson
10

11
                                 UNITED STATES DISTRICT COURT
12
                                         DISTRICT OF NEVADA
13

14
      UNITED STATES OF AMERICA,                           Case No. 2:17-cr-00124-JAD-EJY
15
                                                          STIPULATION AND ORDER TO
16                          Plaintiff,                    CONTINUE SENTENCING
17                  vs.
                                                          (SECOND REQUEST)
18    KARY WATSON,
19                          Defendant.
20

21          IT IS HEREBY STIPULATED AND AGREED by and between Telia U. Williams, Esq.,

22   counsel for the defendant, Kary Watson, and Robert Knief, Esq., Assistant United States

23   Attorney, counsel for the Government, that the Sentencing currently scheduled for December 3,

24   2019 at 10:00am, be vacated and reset to a time no sooner that 60 days from December 3, 2019.

25          This Stipulation is entered into for the following reasons:

26              1. The defendant, Kary Watson, has revealed to counsel that he believes his guilty

27                 plea was not altogether knowing or voluntarily; and, he has decided that he would

28                 like to withdraw his guilty plea. He is therefore, toward this end, in consultation
 1                  with counsel, preparing to seek appropriate relief of the court.

 2               2. At the same time, Mr. Watson is seeking to research, understand, and apply

 3                  sentencing factors that would provide him with more opportunities for a more

 4                  favorable sentencing by the court, under the circumstances, if his request to

 5                  withdraw his guilty plea is denied.

 6               3. Counsel for the Government has no objection to this continuance.

 7               4. The defendant is in custody, but does not object to a continuance.

 8               5. Denial of this request for continuance could result in a miscarriage of justice.

 9               6. For all the above-stated reasons, the ends of justice would best be served by a

10                  continuance of the sentencing.

11               7. This is the second request for a continuance.

12   DATED: December 2, 2019
                                                           NICHOLAS A. TRUTANICH
13   LAW OFFICE OF TELIA U. WILLIAMS                       UNITED STATES ATTORNEY
14   By:     /s/ Telia U. Williams                         By:   /s/ Robert Knief
15
           Telia U. Williams, Esq.                         Robert Knief, Esq.
16         10161 Park Run Drive, Suite 150                 Assistant United States Attorney
                                                           501 Las Vegas Boulevard South, Suite 1100
           Las Vegas, Nevada 89145                         Las Vegas, Nevada 89106
17         Tel.: (702) 835-6866                            Tel.: (702) 388-6336
18         telia@telialaw.com
                                                           Attorney for Plaintiff,
19         Attorney for Defendant,                         United States
           Kary Watson
20

21

22

23

24

25

26

27

28


                                                       2
 1    NICHOLAS A. TRUTANICH
      United States Attorney
 2    Robert Knief
      Assistant United States Attorney
 3    501 Las Vegas Boulevard South, Suite 1100
      Las Vegas, Nevada 89101
 4    Tel.: (702) 388-6336
      Robert.Knief@usdoj.gov
 5    Attorney for the Plaintiff

 6    LAW OFFICE OF TELIA U. WILLIAMS
      Telia U. Williams, Esq.
 7    10161 Park Run Drive, Suite 150
      Las Vegas, Nevada 89145
 8    Tel.: (702) 835-6866
      telia@telialaw.com
 9    Attorney for the Defendant,
      Kary Watson
10

11
                                 UNITED STATES DISTRICT COURT
12
                                          DISTRICT OF NEVADA
13

14
      UNITED STATES OF AMERICA,                           Case No. 2:17-cr-00124-JAD-EJY
15
                                                          ORDER
16                           Plaintiff,

17                   vs.

18    KARY WATSON,

19                           Defendant.

20
                                           FINDINGS OF FACT
21
            Based on the Stipulation of counsel, and good cause appearing therefore, the court finds
22
     that the Stipulation by, between, and among the United States, and defendant Kary Watson, is
23

24   entered into for the following reasons:

25
                    1. The defendant, Kary Watson, is considering whether or not to seek to
26
                        withdraw his guilty plea, while he and his counsel are considering additional
27
                        sentencing factors that may operate in his favor.
28
                    2. Counsel for the Government has no objection to this continuance.

                                                      3
 1                  3. The defendant is in custody but has no objection to this continuance.

 2                  4. Denial of this request for continuance could result in a miscarriage of justice.

 3                  5. For all the above-stated reasons, the ends of justice would best be served by a

 4                      continuance of the sentencing hearing.

 5                  6. This is the first request for a continuance.

 6
                                         CONCLUSIONS OF LAW
 7

 8          Denial of this request for continuance would deny the defendant, Kary Watson, the

 9   opportunity to consider, with his counsel, the issues involving his potential decision to seek to

10   withdraw his guilty plea, and/or to consider additional favorable sentencing factors for his
11
     sentencing.
12
            As such, denial of this request for continuance could result in a miscarriage of justice.
13

14                                                 ORDER

15
            IT IS HEREBY ORDERED that the sentencing currently scheduled for December 3, 2019
16

17   at 10:00am, be continued to the ___day10,
                                  February of ______,
                                               2020, at2020,
                                                        10:00at ____.
                                                                a.m.

18

19          DATED this
            DATED this ____day
                       3rd day of
                               of ____________, 2019.
                                  December, 2019.
20
                                                           ________________________________
21                                                         UNITED STATES DISTRICT JUDGE

22

23

24

25

26

27

28


                                                       4
